Citation Nr: 1421326	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  In September 2011, the Board reopened the previously denied claim of entitlement to service connection for a psychiatric disorder, and remanded it for further development.  Unfortunately, for the reasons stated below, another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.

The Veteran's claim was remanded in September 2011 so that additional medical records could be obtained, and so that the Veteran could be afforded a VA examination.  In December 2011, the Veteran attended a VA examination.  At that time, the examiner diagnosed an adjustment disorder with depressed mood, and opined that it was less likely than not associated with the Veteran's military service or service-connected conditions.  However, the examiner did not discuss whether his adjustment disorder was aggravated by his service-connected disabilities.  Therefore, an addendum opinion should be obtained on remand.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's VA treatment records, dated since September 2011.

2.  Then, forward the claims file to the VA examiner who conducted the December 2011 VA psychiatric examination for an addendum medical opinion.  If that examiner is not available, then another examiner should be asked to review the claims folder and provide the requested opinion.

Based on a review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's adjustment disorder with depressed mood is proximately due to or the result of his service-connected migraine headaches or myopia of the right eye?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's adjustment disorder with depressed mood is permanently aggravated by his service-connected migraine headaches or myopia of the right eye?  

In providing this opinion(s), the examiner is asked to specifically discuss the Veteran's testimony from his May 2011 hearing, as well as his symptoms documented in his VA treatment records.

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

